United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1773
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Carlos F. Thompson,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 1, 2010
                                Filed: October 20, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found Carlos Thompson guilty of knowingly possessing a firearm after
having been convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). The district court1 sentenced him within the calculated advisory Guidelines
range to 51 months in prison and 3 years of supervised release, and ordered him to pay
a fine of $3,000. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the court’s denial of two



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
motions for appointment of new counsel, the sufficiency of the evidence to support
Thompson’s conviction, and the reasonableness of the sentence.

       To begin, we conclude that the district court did not abuse its discretion in
denying Thompson’s motions for new counsel. See United States v. Anderson, 570
F.3d 1025, 1031 (8th Cir. 2009) (review standard; describing circumstances where
defendant may be entitled to new counsel). We further conclude that there was
sufficient evidence to support Thompson’s conviction. See United States v. Myers,
575 F.3d 801, 808 (8th Cir. 2009) (this court reviews sufficiency of evidence viewing
evidence in light most favorable to jury’s verdict; verdict will be upheld if there is any
interpretation of evidence that could lead reasonable jury to find defendant guilty
beyond reasonable doubt); United States v. Bradley, 473 F.3d 866, 867 (8th Cir. 2007)
(setting forth elements of § 922(g)(1) offense; government can prove defendant
knowingly possessed firearm by showing he had actual or constructive possession of
it). We also conclude that the district court did not impose an unreasonable sentence.
See United States v. Feemster, 572 F.3d 455, 461, 464 (8th Cir. 2009) (en banc)
(standards for reviewing sentence); United States v. Saddler, 538 F.3d 879, 890 (8th
Cir. 2008) (describing circumstances where district court abuses its discretion and
imposes unreasonable sentence).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issue for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm the judgment of the district court.
                       ______________________________




                                           -2-